DETAILED ACTION
This Office Action is in response to the amendment filed on March 1, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1 and 11-12 have been fully considered. 
In light of these amendments, the previous objection to claim 12 is withdrawn.
Response to Argument
Applicant's arguments and amendments received March 1, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art performs face association at the block level rather than the sub-block level, i.e., it fails to disclose “predicting at least one sample in the current block based on sub-block level face association, wherein for a first sub-block in the current block… associating the first sub-block with a first face based on the identified first location of the first sub-block”. Namely, Applicant argues that Huang that the face is divisible into MBs or CUs and is silent regarding any smaller portions of the MB/CU. 
Examiner disagrees. In the art, it is known that a sub-block is defined as any portion of a block that is smaller than the block itself, down to a single pixel (see, e.g., U.S. Patent No. 6,389,074 12:10, U.S. Patent Publication No. 2014/0153645 ¶49, each describing that a sub-block may be as small as a single pixel). Applicant’s claims do not further limit this known definition in the art. In fact, Applicant’s own specification defines a sub-block by saying that “a block [] may be split into multiple sub-blocks” (see ¶51). In other words, a sub-block can be any portion of the block. Accordingly, when Huang describes that its faces include MBs and CUs that are generated by “filling pixels with data” (see ¶55), see ¶57). If Huang were truly performing only block-level, CU-level, or macroblock-level face association determinations, then it would not be able to set a portion of the block to zero, it would be required to set the entire block/MB/CU as zero or non-zero. To the extent Applicant is trying to argue that a CU or MB is not synonymous with a block, Examiner directs Applicant to its own specification which defines video block as “e.g., a macroblock (MB) or CU” (see ¶48) as well as Huang which states that “For each MB/CU, the block may utilize its own virtual reference frame” (see ¶58, making clear that MBs and CUs are blocks). Thus, it is clear that the pixels and portions of the CUs/MBs (i.e., blocks) of Huang are in fact sub-blocks including for example the pixels in that block and/or the portions of the block that are zeroed as shown in Figs. 13A-13B. Accordingly, regardless of whether the term “sub-block” is used in Huang, the face association of Huang is certainly at a sub-block level.
The rejection is maintained. If Applicant wishes to further define the term sub-block, or how face association is achieved at a sub-block level in a way that differs from the above, Applicant is encouraged to do so.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0374385 (“Huang”), which corresponds to a provisional application filed June 27, 2016, in view of U.S. Patent Publication No. 2018/0160123 (“Van der Auwera”), which corresponds to a provisional application filed December 7, 2016.
With respect to claim 11, Huang discloses the invention substantially as claimed, including 
An apparatus for video decoding comprising: 
a processor (see ¶¶54, 61, 62, 64, describing that the device may be an encoder/decoder embodied by a processor) configured to:
receive a 360-degree video content comprising a current block (see Abstract, Figs. 12A, 13A-B, items 1210, 1320, 1340, ¶¶54, describing receiving face sequences associated with spherical/360-degree frames of video including a current MB/CU, i.e., receive a 360-degree video content comprising a current block); 
… the current block comprising a plurality of sub-blocks (see Figs. 13A-B, items 1320-1350, ¶¶54-58, describing that MB/CU (i.e., current block) contains pixels filled with data and that the system determines whether the MB/CU (i.e., current block) has such pixels of data outside or inside the face and zeroes out the portion of the sub-block that is outside the face – although the term sub-block is not used, a sub-block is a portion of the block smaller than the block, thus the described “data”/pixels assessed for its location inside or outside the block and the portion of the block that is determined to be inside or outside of the face (such as those pixels/portions shown in Figs. 13A and 13B – specifically note the change from 1340-1350 where, for example, a portion of the block in the second column third row is zeroed from 1340 to 1350) would have been understood by one of ordinary skill in the art at the time of filing to be sub-block data);
determine that the current block comprises samples located on a plurality of faces associated with the 360-degree video content (see citations with respect to element above and Figs. 3, 7, 13A-B, ¶¶55-57, showing and describing that where a portion of the current MB/CU (i.e., block) includes data both inside and outside the face, i.e., determine that the current block comprises samples located on a plurality of faces  (it is clear from Figs. 3 and 7 that where data is outside one triangular face it will be located in an adjacent triangular face of data or padding), then the data inside the face is coded and the data outside the face is zeroed for the processing of that face); and
predict at least one sample in the current block based on sub-block level face association (see Fig. 13B, items 1340-1350, ¶¶55, 57, describing that during decoding/prediction, for MBs/CUs (i.e., blocks) with data both inside and outside the face, the data/pixels/portions (sub-blocks as detailed in the elements above) outside the face are set to zero and the data/pixels/portions (sub-blocks as detailed in the elements above) inside the face are decoded, i.e., predict at least one sample in the current block based on the pixel/data/portion/sub-block level face association), wherein for a first sub-block in the current block: 
identify a first location of the first sub-block (see Fig. 13B, items 1340-1350, ¶¶55, 57, describing that the system determines whether the MB/CU has pixels of data/portions (i.e., sub-blocks) outside or inside the face, i.e., for each portion of the MB/CU, identifying a first location of the first sub-block),
associate the first sub-block with a first face based on the identified first location of the first sub-block (see citations with respect to element above, describing associating the pixels of data/portions (i.e., sub-blocks) of each MB/CU as inside the face or outside the face based on its location, i.e., associating the first sub-block with a first face based on the identified first location of the first sub-block), and
predict a first sample in the first sub-block based on the first face that is associated with the first sub-block (see Fig. 13B, items 1340-1350, ¶¶54-55, 57-58, describing that the pixels of data/portions (i.e., sub-blocks) that are within the face are decoded/predicted using that face’s corresponding reference frame, i.e., predict a first sample in the first sub-block based on the first face that is associated with the first sub-block).
Huang does not explicitly disclose determining that a sub-block mode is used for the current block.
However, in the same field of endeavor, Van der Auwera discloses that it was known for encoders/decoders to: 
determine that a sub-block mode is used for the current block… (see Abstract, ¶¶80, 82, 89, describing that it was known for omnidirectional video coding devices to determine syntax associated with a CU that identifies partitioning mode indicating how the CU is partitioned, i.e., determine whether/that a current block is partitioned into sub-blocks).
Huang discloses the assessment of different CUs to determine whether their data lies within a face (see citations above). Huang does not disclose the size of such CUs. However, Van der Auwera discloses that a size of the CU corresponds to coding mode and that different coding modes described in syntax may have different CU sizes (see ¶80). At the time of filing, one of ordinary skill would have been familiar with CUs of varying size and have understood the importance of, in a system which analyzes the CUs of a video frame, to know the size of the CU to accomplish such an analysis. Such a person would also have understood that, as evidenced by Van der Auwera, in order to determine size, the determination of coding mode would have been beneficial. Accordingly, one of ordinary skill in the art at 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanisms for determining the coding mode, e.g., partitioning mode, for the current block in the omnidirectional coding system of Huang as taught by Van der Auwera.
With respect to claim 12, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of independent claim 11. Huang/Van der Auwera additionally discloses: 
wherein the processor for predicting at least one sample in the current block based on the sub-block level face association is further configured to:
for a second sub-block in the current block:
identify a second location of the second sub-block,
associate the second sub-block with a second face based on the identified second location of the second sub-block, and
predict a second sample in the second sub-block based on the second face that is associated with the second sub-block (see citations with respect to corresponding elements of claim 11 above, describing that the locating, associating with a face, and predicting based on that face process is completed for all data/pixels within the CU/MB, i.e., for a second sub-block in the current block, and that when the data is outside the face, i.e., associated with a second face, it is predicted by zeroing it based on its location outside the first face, i.e., predicted based on that second face).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 13, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of dependent claim 12. Huang/Van der Auwera additionally discloses: 
wherein the second face differs from the first face (see citations with respect to claims 11 and 12 above, describing “inside the face”, i.e., a first face, and “outside the face”, i.e., a different second face). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 13.
With respect to claim 14, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of independent claim 11. Huang/Van der Auwera additionally discloses: 
wherein the processor for predicting the first sample associated with the first sub-block is further configured to:
identify a reference sample associated with the first face using a motion vector; and predict the first sample in the first sub-block based on the identified reference sample (see Huang Fig. 15, ¶¶46, 52, 54, 59, describing that the prediction of the video MB/CUs (which as detailed with respect to claim 11 above includes predicting samples/sub-blocks) is done using virtual reference frames for each face and that these virtual reference frames may be indicated by motion vector, i.e., by identifying a reference sample associated with the first face using a motion vector and predict the first sample in the first sub-block based on the identified reference sample).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 14.
With respect to claim 15, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of dependent claim 14. Huang/Van der Auwera additionally discloses: 
wherein the processor for predicting the first sample in the first sub-block is further configured to predict the first sample using the identified reference sample (see citations and arguments with respect to claims 11 and 14 above and Huang ¶62, describing that the functions (which as detailed in the claim above include predicting samples of sub-blocks and predicting using reference samples) may be executed by one or more processors, i.e., the same processor may execute all the described functions). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 15.
With respect to claim 16, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of dependent claim 14. Huang/Van der Auwera additionally discloses: 
wherein the identified reference sample is located within the first face or a padded region of the first face (see citations and arguments with respect to claims 11 and 14 above and Huang Figs. 13A-13B, describing that where a reference sample is outside the first face it may be coded in skip mode/padded around the first face and that at the decoder these blocks predicted from a reference sample of zero, i.e., predicted from a reference sample of the padded region). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 16.
With respect to claim 17, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of independent claim 11. Huang/Van der Auwera additionally discloses: 
wherein the 360-degree video content comprises the plurality of faces arranged in a frame-packed picture, and the sub-block level face association is performed based on the locations of the plurality of the sub-blocks in the frame-packed picture (see citations with respect to claim 11 above and Huang Figs. 3, 7, 12B showing and describing that the 360 video content comprises a plurality of faces arranged in a frame packed picture, and that the sub-block level face association associates the pixels of data/portions/sub-blocks with being either inside or outside of each of a particular frame of that plurality, i.e., based on the locations of the plurality of the sub-blocks in the frame packed picture). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 17.
With respect to claim 18, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of independent claim 11. Huang/Van der Auwera additionally discloses: 
wherein the processor for predicting at least one sample in the current block based on the sub-block level face association is further configured to:
on a condition that the first sub-block is associated with the first face and a second sub-block is associated with a second face and the first face differs from the second face, predict the first sample using a first reference sample that is associated with the first face and predict a second sample using a second reference sample that is associated with the second face (see citations and arguments with respect to claims 11-14 above, describing determining whether sub-blocks are inside or outside of a face (i.e., associated with a first or second face) and that where such sub-blocks are inside of the face they may be predicted using a reference sample associated with the first face, and the sub-blocks outside the face (i.e., associated with a second different face) may be coded in skip mode and set to zero at the decoder, i.e., predicted by a second reference sample of zero associated with that second face).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 18.
With respect to claim 20, Huang discloses the invention substantially as claimed. As described above Huang in view of Van der Auwera discloses all the elements of independent claim 11. Huang/Van der Auwera additionally discloses: 
wherein the processor is further configured to:
perform geometry padding on the plurality of faces and the first face comprises a padded region associated with the first face (see Huang Figs. 13A-B, items 1330, 1340, showing that the system performs geometry padding of the faces and that the first face includes a padded region (white blocks of 1340 which were coded in skip mode and then padded at the decoder) associated with the first face).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 20.
With respect to claim 1, claim 1 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 11 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 12 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 13 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 16 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 16 also applies to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 17 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 17 also applies to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 18 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 18 also applies to claim 8.
With respect to claim 10, claim 10 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 20 also applies to claim 10.
Claim Rejections - 35 USC § 103
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Van der Auwera and further in view of U.S. Patent No. 10,477,238 (“Jin”), which corresponds to a provisional application filed September 7, 2016.
With respect to claim 19, Huang discloses the invention substantially as claimed. As detailed above, Huang in view of Van der Auwera discloses each and every element of independent claim 11. 
Huang/Van der Auwera does not explicitly disclose wherein the sub-block mode comprises at least one of an advanced temporal motion vector prediction (ATMVP) mode, a spatial-temporal motion vector prediction (STMVP) mode, a frame-rate up conversion (FRUC) mode, or an affine mode.
However, in the same field of endeavor, Jin discloses: 
wherein the sub-block mode comprises at least one of an advanced temporal motion vector prediction (ATMVP) mode, a spatial-temporal motion vector prediction (STMVP) mode, a frame-rate up conversion (FRUC) mode, or an affine mode (see 20:25-31, 21:32-34, describing that it was known to partition size may depend on signaled mode, e.g., ATMVP mode, i.e., sub-block mode may comprise ATMVP mode). 
As detailed above, Huang/Van der Auwera describes a system that signals mode to determine CU size (see citations with respect to claim 11 above). Huang/Van der Auwera does not explicitly detail which modes may be signaled. At the time of filing, one of ordinary skill would have been familiar with 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determining whether the sub-block mode is ATMVP mode in the coding system of Huang/Van der Auwera as taught by Jin.
With respect to claim 9, claim 9 recites the elements of claim 19 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 19 also applies to claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481